                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA                     )
                                              )
               v.                             )                  1:16-CR-316
                                              )
 RYAN BRAZEL,                                 )
                                              )
                       Defendant.             )

                                         ORDER

       This matter is before the Court on the defendant’s motion for early termination of

supervised release. Doc. 3. For the reasons stated, the motion will be granted.

       In 2012, Mr. Brazel pled guilty in the Southern District of Illinois to one count of

conspiracy to commit mail and wire fraud in connection with telemarketing. On June 29,

2012, he was sentenced to 121 months imprisonment, to be followed by five years of

supervised release. See Doc. 1-3, S.D. Ill. Docket, Minute Entry June 29, 2912 and Doc.

115. On November 15, 2012, pursuant to a Rule 35 motion, Mr. Brazel’s sentence was

reduced to 70 months of imprisonment to be followed by 5 years of supervised release.

See Doc. 6 at 1. Mr. Brazel was released to the jurisdiction of the United States

Probation Office in this district on November 20, 2015 and jurisdiction was transferred to

the Middle District of North Carolina on September 2, 2016. Doc. 1. He has now

completed three and a half years of supervised release.

       The district court may “terminate a term of supervised release and discharge the

defendant” only “after the expiration of one year of supervised release . . . if it is satisfied

that such action is warranted by the conduct of the defendant released and the interest of




          Case 1:16-cr-00316-CCE Document 7 Filed 05/28/19 Page 1 of 3
justice.” 18 U.S.C. § 3583(e) (1); see United States v. Pregent, 190 F.3d 279, 282-83

(4th Cir. 1999). In considering whether to terminate supervised release, courts must

consider the factors set forth in § 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), and (a)(4) to

(a)(7) before terminating supervised release. § 3583(e). “[M]ere compliance with the

terms of probation or supervised release is what is expected of probationers, and without

more, is insufficient to justify early termination.” United States v. Caruso, 241 F. Supp.

2d 466, 469 (D.N.J. 2003); see also Folks v. United States, 733 F. Supp. 2d 649, 652

(M.D.N.C. 2010).

       Mr. Brazel completed a substance abuse program while in prison, and he has been

a faithful participant in a 12-step recovery program. Doc. 3 at 7; Doc. 4 at 2. He has

consistently been employed while on supervised release. Id. The Government does not

object to early termination, Doc. 6, and the Probation Officer says that Mr. Brazel has

done well on supervision and has paid his monetary obligations in full. Doc. 4.

       This case represents a rare instance where early termination is warranted. As

noted, Mr. Brazel served a significant term in prison and since his release he has

complied with the conditions of supervision for over three years. He is employed and is

active in a 12-step program. He also has stable family relationships, including a fiancé

and her mother who he helps care for, and two young children.

       The § 3553(a) factors support early termination. Mr. Brazel pled guilty. The need

to provide just punishment has been served by the felony conviction, the substantial term

of imprisonment, and three and a half years of supervised release. 18 U.S.C. §

3553(a)(2)(A). His lack of new convictions, negative drug tests, and the Government’s

                                                2



          Case 1:16-cr-00316-CCE Document 7 Filed 05/28/19 Page 2 of 3
lack of opposition to the motion suggest that continuing supervision is not necessary to

protect the public or to deter him from further crimes. 18 U.S.C. § 3553(a)(2)(C).

Finally, there is nothing to suggest that the defendant has any ongoing treatment or other

rehabilitative needs, and he has satisfied all court-ordered financial obligations. 18

U.S.C. § 3553(a)(2)(D) & (a)(7).

       Based on the foregoing, it is ORDERED that:

       1. Mr. Brazel’s motion for early termination of supervised release, Doc. 3, is

          GRANTED.

       2. The term of supervised release as to Ryan Brazel is TERMINATED and he is

          released from supervision.

   This the 28th day of May, 2019.


                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE




                                               3



          Case 1:16-cr-00316-CCE Document 7 Filed 05/28/19 Page 3 of 3
